Order entered November 7, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01340-CV

                  IN RE SEVEN HILLS COMMERCIAL, LLC, Relator

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-06312-D

                                          ORDER
       Before the Court is a Motion to Enforce Order filed by real party in interest on October

29, 2013, and relator’s response. In light of our opinion and order of October 30, 2013, we

DENY the motion as MOOT.



                                                    /s/   DAVID LEWIS
                                                          JUSTICE